


110 HRES 641 IH: Acknowledging the importance of

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 641
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Mr. McHenry submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Acknowledging the importance of
		  understanding the history of the United States of America and recognizing the
		  need to foster civic responsibility in all citizens.
	
	
		Whereas we celebrate the 220th Anniversary of the signing
			 of the Constitution of the United States of America in September 2007;
		Whereas historical documents such as the Declaration of
			 Independence, the Constitution of the United States of America, and the Bill of
			 Rights should be the foundations of an education in American history and the
			 guidelines for civic responsibility; and
		Whereas every citizen has a duty to family, school, and
			 community to participate as civic leaders and promote the tenets embodied in
			 our founding documents: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)acknowledges the
			 importance of understanding the history of the United States of America;
			 and
			(2)recognizes the
			 need to foster civic responsibility in all citizens.
			
		
